Citation Nr: 0924846	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-39 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
knee disability, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial compensable rating for a left 
knee disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse & Children



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to 
September 1995, May 1996 to May 2000 and from July 2000 to 
April 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in May 2009.  A 
transcript of this hearing is associated with the Veteran's 
claims folder.


FINDINGS OF FACT

1.  The service-connected residuals, torn cartilage, right 
knee is characterized by painful motion but is not shown to 
be manifested by limitation of motion of 45 degrees of 
flexion or 10 degrees of extension, slight instability, 
subluxation or incoordination.

2.  The service-connected patellofemoral syndrome of the left 
knee is characterized by painful motion but is not shown to 
be manifested by limitation of motion of 45 degrees of 
flexion or 10 degrees of extension, slight instability, 
subluxation or incoordination.




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for the 
service-connected right knee disability have been met. 38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257 and 
5259, 5260, 5261 (2008).

2.  The criteria for an initial 10 percent rating for the 
service-connected left knee disability have been met. 38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257 and 
5259, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the Veteran 
is being granted an increased rating back to the date of 
service connection, staged ratings are inappropriate here.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

History and Analysis

An October 2005 rating decision granted the Veteran service 
connection and assigned initial noncompensable ratings, 
effective from April 7, 2005. The Veteran was granted an 
increased rating of 10 percent from January 1, 2007 for right 
knee disability and an increased rating of 10 percent from 
August 7, 2007 for left knee disability.  The Veteran also 
received a temporary total rating for his right knee 
disability based on the need for convalescence following 
surgery from November 14, 2006 to January 1, 2007.  

A September 2005 VA examiner noted that the Veteran had 
bilateral braces on his knees.  There was no swelling or 
tenderness noted over the knee.  Flexion was to 125 degrees 
bilaterally and extension was to 0 degrees.  There was no 
evidence of abnormality on varus or valgus stress and no 
instability on testing for the ALCS.  The examiner noted that 
strength in the legs was probably normal, but the Veteran 
complained bitterly of pain while testing and immediately the 
legs give way because of the pain in the back with the 
testing.  There was no change in the examination with 
repetitive motion.  

VA treatment records from 2005 to 2008 show continued 
complaints for bilateral knees, with the predominant 
complaints dealing with the right knee.  A September 2005 
treatment record notes laxity in the Veteran's right knee, 
but this appears to be from a subjective report by the 
Veteran, as the subsequent September 2005 VA examiner noted 
this record and indicated there was no objective evidence of 
any laxity or instability.  The Veteran underwent surgery on 
his right knee in November 2006.  Although there is 
indication in a 2006 VA treatment note that the Veteran's 
left knee pain resolved, subsequent records and testing show 
recurring pain.  A March 2008 VA emergency room record notes 
a subjective report of right knee instability.  

A January 2007 letter from the Veteran's private physician 
stated that the Veteran suffered from excruciating pain and 
near total loss of mobility, although the Board notes that 
this letter listed and described a number of conditions 
unrelated to the Veteran's bilateral knee issues.  

An August 2007 VA examiner noted that the Veteran continued 
to describe throbbing pain in his right knee.  Physical 
examination revealed that the Veteran could flex his right 
knee to only 85 degrees as a result of pain.  Extension was 
to 0 degrees, but with pain.  No changes were noted upon 
repetitive motion.  No ankylosis was noted.  Crepitus was 
found, but no instability.  For the left knee there was pain 
daily for 6 to 8 hours and it was more dependent on activity.  
Physical examination revealed that the Veteran could flex his 
left knee actively to only 85 degrees as a result of pain.  
He could push to 110 degrees with moderate pain.  Extension 
was to 0 degrees, but with pain.  No changes were noted upon 
repetitive motion.  No crepitus or instability was found and 
no ankylosis was noted with the left knee.  

A November 2007 letter from the Veteran's spouse described 
the difficulty the Veteran has in dealing with his knees.  
She contends that the Veteran cannot stand up without help 
and his legs get stuck in place.  It is not easy for her to 
help him and the children are still small so it is difficult 
for them to help him as well.  

During the Veteran's May 2009 hearing, he testified that he 
is constantly in pain and is limited in the physical 
activities he can do with his daughters.  He also testified 
that he cannot hold a job that requires him to do a lot of 
walking or standing.  The Veteran testified that he continued 
to have lateral stability problems with both of his knees.  
The Veteran's wife testified that that he is in constant pain 
and has to ice his knee.  One of the Veteran's daughters 
testified that her father is in constant pain and cannot help 
teach her basketball.  The Veteran testified that he last 
worked in August 2008 with a lawn maintenance company, but he 
said he could not do that.  He was in school currently under 
the GI Bill, working towards becoming a teacher.  The 
Veteran's wife testified that he struggles with the stairs at 
school.  

The Veteran's right and left knee disabilities are currently 
evaluated as 10 percent disabling under Diagnostic Code 5299-
5260, which is analogous to limitation of motion of the leg.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  DC 5299 refers generally to 
orthopedic disabilities and is not associated with any 
specific rating criteria.  See 38 C.F.R. §§ 4.27, 4.71a.  The 
additional code is shown after a hyphen. 38 C.F.R. § 4.27 
(2008).  Diagnostic Codes 5260 and 5261 relate to limitation 
of motion of the leg.  Under these codes, the disability can 
be rated anywhere from noncompensable to 50 percent 
disabling, depending on the degree of limitation of flexion 
or extension.

Under Diagnostic Code 5260, the condition will be evaluated 
as noncompensable if flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  And a maximum 30 percent 
evaluation is warranted where flexion is limited to 15 
degrees.

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  A maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

The Veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling if the disorder is 
found to be slight.  A 20 percent evaluation is awarded for a 
moderate disability.  A maximum 30 percent evaluation is 
awarded if the disability is found to be severe.

Based on the foregoing, although the RO assigned a 
noncompensable initial rating for the Veteran's right and 
left knee disabilities, Board finds that an initial 10 
percent evaluation is warranted for the Veteran's right and 
left knee disabilities.  There is evidence in the record, as 
typified by the September 2005 and August 2007 VA examination 
reports and the Veteran's contentions and testimony, that the 
Veteran had painful motion going back to the date of service 
connection.  However, a higher 20 percent rating is not 
warranted.  Under Diagnostic Codes 5260 and 5261, limitation 
of motion of 45 degrees flexion and 10 degrees extension must 
be present to warrant a higher evaluation.  In this case, the 
August 2007 VA examiner found flexion of 85 degrees in the 
right knee and 110 degrees in the left and extension of 0 
degrees bilaterally.  For the purposes of Diagnostic Code 
5257, the preponderance of the evidence is against an 
objective finding of laxity, instability or recurrent 
subluxation.  While the Veteran has given subjective reports 
of instability and laxity, the VA examiners have indicated 
that the objective evidence shows no instability, laxity or 
recurrent subluxation.  There is no evidence of ankylosis or 
cartilage issues, semilunar, therefore Diagnostic Codes, 
5256, 5258 and 5259 are not applicable.  In addition, there 
is no evidence that the Veteran suffers impairment of the 
tibia and fibula through nonunion or malunion and no evidence 
of genu recurvatum, so Diagnostic Codes 5262 and 5263 are not 
applicable in this case, either.  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the Veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning ratings in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
Veteran's disabilities.  Nevertheless, the Board finds that 
the effects of pain reasonably shown to be due to the 
Veteran's service-connected right and left knee disabilities 
are contemplated in the 10 percent rating now assigned, 
particularly as this painful motion is the basis of the 10 
percent rating.  There is no indication that weakness, 
fatigability, incoordination or pain on movement of a joint 
causes functional loss greater than that contemplated by the 
10 percent evaluation now being granted the Veteran.  See 38 
C.F.R. § 4.40; DeLuca, supra.

In regards to an extraschedular referral under 38 C.F.R §  
3.321(b)(1), although the Board acknowledges the Veteran's 
complaints of increased difficulty associated with his 
service connected right and left knee disabilities, the 
record reflects that the Veteran has not required frequent 
hospitalizations for his disability.  Further, there is no 
indication that it currently interferes substantially with 
employment, as he is currently in school, training to be 
become a teacher.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  In this case, the Rating Schedule is 
not inadequate.  The Rating Schedule does provide for higher 
ratings for the service connected right and left knee 
disabilities.  Moreover, as discussed above, the schedular 
criteria for a higher rating have not been shown.  For these 
reasons, a referral for an extraschedular rating is not 
warranted.

Consequently, since the date of service connection the Board 
finds that the disability picture for the Veteran's service-
connected right and left knee disabilities meets the criteria 
for a 10 percent evaluation but does not more nearly 
approximate the criteria for a 20 percent evaluation.  See 
Fenderson, supra.  In light of the above, a higher initial 
rating than 10 percent is not warranted.  38 C.F.R. § 4.7.  

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in an August 2005 letter sent 
before the issuance of the rating decision granting service 
connection, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the disabilities.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  By a March 2006 letter the Veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The Veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in May 2008.  
An October 2006 statement of the case (SOC) and June 2008 
supplemental SOC explained what specific regulatory 
provisions govern his disability and why the increased rating 
claim remained denied.  The Board concludes that VA has met 
its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records.  The record also contains private 
treatment records.  The Veteran was given VA examinations in 
connection with the claim.  He submitted a statement from his 
wife.  He and his family testified in a hearing before the 
undersigned.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial 10 percent rating for a right knee disability is 
granted back to the date of service connection, subject to 
the law and regulations regarding the payment of monetary 
benefits.

An initial 10 percent rating for a left knee disability is 
granted back to the date of service connection, subject to 
the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


